McCueeoch, J., (after stating the facts.) Appellant contends that the sole question raised by the pleadings is that the land in controversy was not subject to taxation because it “was unsurveyed land lying within Buford’s Lake.” The complaint sets forth all the facts concerning the location, etc., of the land, and therefore presents for our consideration, not only the question just stated, but also the further one, now insisted upon by appellee, that the description of the land was so imperfect that the assessment and sale were void. The first-named question is easily disposed of in favor of the validity of the assessment and sale by reference merely to the fact that the land was private property, even though unsurveyed, and was, under the statutes of the State, subject to State and county taxes, as well as levee taxes. The statute provides -that “all property, whether real or personal, in this State,” except certain kinds which are declared to .'be exempt, shall be subject to taxation. Kirby’s Digest, § 6873. The act creating the St. Francis Levee District provides that all lands situated within the district shall be subject to levee taxes. Act Feb. 15, 1893, § 7. Was the description sufficiently certain and definite to put the owner, of the land on notice and authorize a valid assessment and sale? It is well settled, not only by the decisions of this court, but by the adjudged cases in the courts of other States, as far as we can discover, that, in order to make a valid assessment and sale of land for taxes, the land must be described with certainty upon the assessment rolls and in all subsequent proceedings for the enforcement of payment of the tax. The chief reason for this requirement is that the owner may have information of the charge upon his property. It has sometimes been said that a description that would be sufficient in a conveyance between individuals would generally be sufficient in assessments for taxation. We do not, however, consider that a safe test. The description in tax proceedings must be such as will fully apprise the owner, without recourse to the superior knowledge peculiar to him as owner, that the particular tract of his land is sought to be charged with a tax lien. It must be such as will notify the public' what lands are to be offered for sale in case the tax be not paid, i Cooley-on Taxation (3 Ed.), p. 742; Keely v. Sanders, 99 U. S. 441. The lands now within the meandered bounds of the lake have not been officially surveyed and platted, though the lines were irun by the county surveyor by extension of the lines of the original public survey, and the tract in question has been popularly known by the description thus afforded. The controlling question in this case, therefore, is whether a description otherwise than by reference to plats of the original public survey or to other recorded plats properly identifying the tracts or lots of land can be aided by extrinsic evidence of facts which serve to connect the description with the particular bract or lot sought to be charged. The affirmative of this proposition seems to be established by the great weight of authority. Many of the courts have gone further, in support of this view, thap we have felt willing to go, but an examination of the following cases will serve to illustrate the established doctrine: Cooper v. Holmes, 71 Md. 20; Textor v. Shipley, 86 Md. 440; French v. Patterson, 61 Me. 203; Smith v. Messer, 17 N. H. 426; Driggers v. Cassady, 71 Ala. 529; People v. Leet, 23 Cal. 161; Hopkins v. Young, 15 R. I. 48; State v. Woodbridge, 42 N. J. L. 401; Stewart v. Colter, 31 Minn. 385; Godfrey v. Valentine, 45 Minn. 502; Marsh v. Nelson, 101 Pa. St. 51. This court is already committed to the rule that evidence aliunde is admissible to connect the land with the description used in the assessment list and other tax proceedings. In Lonergan v. Baber, 59 Ark. 15, the court said: “It is true that an assessment which does not identify the land is said to be void, but evidence aliunde is admissible to identify.” In Kelly v. Salinger, 53 Ark. 114, the court held that a description in an assessment which designated the land by lot numbers upon an unrecorded private plat was sufficient to identify it. Applying the established rule that a description in tax proceeding is sufficient which informs the owner and the public with certainty what particular tract of' land is sought to be charged, how can it reasonably be said that this description is deficient, or that it fails to give such information? The land is shown to have been popularly known and designated by this description. That description can not possibly be applied to any other tract of land. Aside from the popular interpretation of this description, it is not reasonably susceptible of any other interpretation than that it was meant to designate a tract of land bounded by extended lines of the public survey. In Chestnut v. Harris, 64 Ark. 580, the court upheld a tax sale of land described by the abbreviation “N. E. Sec. 24, T. 13, R. 7, 40 acres.” The court said: “The statutes of this State provide that each tract or lot of real property shall be so described in the assessment thereof for taxation as to identify and distinguish it from any other tracts or parts of tracts; and the same shall be described, if practicable, according to section, or subdivisions thereof, and congressional townships. They recognize the survey of the United States, and the division of lands, according thereto, into townships and ranges, and sections and parts of sections, and that a description according to such survey will be good and sufficient. Eor this reason it has been held that a description of land for assessment by the abbreviations commonly used to designate government subdivisions would be sufficient. * * * They are not reasonably susceptible of any other interpretation.” This court held, in Towell v. Etter, 69 Ark. 34, that a description of an original tract of riparian land according to the plat of the public survey included the accretions thereto, so that a sale for levee taxes under the original description carried title to the accretion. We are not, however, vexed in the case at bar with the question of double assessment of the land in controversy. If it be found that the description used in the tax proceedings is sufficient to identify the land, the decree in the condemnation suit is conclusive of the fact that the taxes claimed were legally assessed and had never been paid. The sole question for determination in testing the effect of the sale is that of the sufficiency of the description. We think that the description was, when aided by evidence that the land has been surveyed and is popularly known and designated thereby, sufficient to form the basis of a valid assessment and sale for levee taxes. The chancellor was, therefore, in error in holding that the sale was void. The decree is reversed, and the cause remanded with directions to dismiss the plaintiff’s complaint for want of equity.